When the cause came on here to be heard, Badger, of counsel, desired to know if he might proceed in the hearing, upon the presumption that, as the cause was ordered to be heard, all the preceding steps necessary to make that order proper had been taken. The judges at first appeared to differ in opinion; but it was agreed if proof of the publication could now be shown the judgment pro confesso might be entered nunc pro tunc. The hearing was then postponed, to give time for the production of such proof; but at an after day Badger informed the Court that no such publication could be found in the Gazette, and prayed, if the Court should be of opinion that the cause could not be heard without such proof, that it might be remitted to the court below for further proceedings.
Upon principle, the order for setting the cause for hearing presupposes that the conditional order for taking the bill proconfesso as to Jennett Colquhoun had been made absolute, for the former order could not regularly have been made without the latter, that is, the cause could not have been properly set for hearing without the defendants having answered, or been in contempt for not answering. And in ordinary cases, where the defendant is in court, it should not be required to be shown expressly that all proceedings have been regular. This regularity may be fairly inferred by showing an order or proceedings of the court, which could not have been properly done without such previous proceedings. But it would be improper to draw such inference in cases where the defendant is not in court, for its foundation in some measure fails; we should not give to the service by publication all the consequences of personal notice, so far as regards all the proceedings in the cause; it is sufficient if we give to it the direct effects    (412) *Page 196 
prescribed by the Legislature. The management of the cause in such cases is entirely in the hands of the complainant, and we are aware that it is impossible, with the utmost vigilance of the judge, to preserve to an absent defendant all his rights; it is sufficient to award to the plaintiff all his direct advantages, without conferring any on him by inference. I am, for these reasons, for considering the rules for taking the bill proconfesso as conditional, it never having been made absolute. If the complainant could show that he had made publication, he might have it made absolute nunc pro tunc. This Court having jurisdiction only in cases set for hearing in the Superior Court, and an irregular order to that effect being as no order, the cause must be remanded; it was never properly here.
TAYLOR, C. J., and HALL, J., concurred.                     Remanded.